Sullivan, J. (dissenting).
The majority concludes that the 10-year delay between the infant plaintiff’s accident and the Authority’s notification thereof to Empire constituted a breach of the provision of the insurance policy which required the Authority to give notice of an occurrence "as soon as practicable.” Since I think that in the circumstances presented the Authority complied with this condition, I would affirm.
While the giving of the required notice is a condition precedent to the insurer’s liability, circumstances such as a lack of knowledge that an accident has occurred may excuse a delay in giving notice. (See, Security Mut. Ins. Co. v Acker-Fitzsimons Corp., 31 NY2d 436, 440-441.) Here, the only evidence of the Authority’s knowledge of the occurrence of the accident prior to its receipt in 1985 of the notice of claim is the report of its Police Department that the infant plaintiff *329fell off a sliding pond which was found to be "without any defects,” that she "seemed to be lapsing into unconsciousness, and going into convulsions,” and was taken to the hospital. In my view, the filing of a report of an incident with the Authority’s Police Department does not provide a basis for imputing knowledge of the facts constituting the claim to the Authority itself. The majority distinguishes Tarquinio v City of New York (84 AD2d 265, 270-271, affd 56 NY2d 950) and Caselli v City of New York (105 AD2d 251, 260) on the ground that those cases rest upon the notice requirements imposed on claimants by General Municipal Law § 50-e, while the Authority’s duty of notification in this case is controlled by its obligation under the insurance policy. I fail, however, to see how this distinction undermines the applicability of the rationale underlying the section 50-e cases, namely, that a public corporation which has "numerous employees and departments and diverse operations” (Adkins v City of New York, 43 NY2d 346, 352), does not acquire notice through information disclosed to a division or branch. (Tarquinio v City of New York, supra, 84 AD2d, at 270-271.) The imposition of such a standard is not only unrealistic but unfair.
Moreover, even if the mere filing of a report by the Police Department were sufficient to impute knowledge of the facts stated therein to the Authority, I nevertheless would affirm. The contents of the police report were insufficient to trigger the Authority’s obligation to notify Empire since there is no suggestion in the report that any defective condition chargeable to the Authority or any act or omission on its part caused the accident. Nor is there anything else contained in the report which would lead a reasonable person to perceive a potential liability on the part of the Authority. (Cf., Security Mut. Ins. Co. v Acker-Fitzsimons Corp., supra, 31 NY2d, at 442.) The report states that the area was "inspected immediately after and found dry” and that the sliding pond was "found without any defects”. While the report indicates that an injury occurred, that alone is insufficient to activate the notice obligation. As this court stated in 875 Forest Ave. Corp. v Aetna Cas. & Sur. Co. (37 AD2d 11, 13, affd 30 NY2d 726), in which the child of a tenant fell from a window in an apartment in a building owned by the insured, "There was nothing in the manner in which the accident occurred which would have suggested the possibility of a liability claim against [the insured], and we believe it would be unfair (under the provisions of the subject policy) to charge [the insured] in these *330circumstances with the duty of giving notice when all it knew was simply that an injury occurred on its premises.”
The majority would require the Authority to investigate every incident resulting in injury with an eye toward determining whether there is any possible theory on which a claim for liability could be predicated. But the law does not impose any such requirement. There must be something more than the mere happening of an incident to impose such a burden. (See, supra.) An insured’s obligation is measured by what a reasonable person would do in the circumstances. (Supra.) A different conclusion "might burden an insured with the onerous responsibility of reporting each and every occurrence or event that comes to [its] knowledge.” (Supra, at 13.) This is especially true here in view of Empire’s routine defense of cases where it accepted the notice of claim as one of the two methods utilized by the Authority to notify it of a potential liability.
Moreover, even from the insurer’s vantage point, the burdens imposed by the sheer volume of reported occurrences would render meaningless the advantages of early notice. The plain fact is that any prejudice to the insurer here is due to the tolling of the Statute of Limitations—a by-product of the injured plaintiffs infancy—and the court’s grant of late notice of claim relief. These circumstances, however, constitute a risk it undertook when it wrote the policy.
The order should be affirmed.
Murphy, P. J., and Rosenberger, J., concur with Wallach, J.; Sullivan and Rubin, JJ., dissent in an opinion by Sullivan, J.
Order of Supreme Court, New York County, entered June 4, 1991, which declared and adjudged, after a bench trial on a framed issue, that the Authority was entitled to be defended and indemnified by Empire in the underlying main action herein, is reversed, on the law, the third-party complaint dismissed, without costs, and the matter remanded for the settlement and entry of an appropriate declaratory judgment in favor of Empire.